DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-4, 7, 10, 14-16, 20, and 23-27 were pending and rejected in the previous office action. Claims 1, 15, and 20 were amended. Claims 1-4, 7, 10, 14-16, 20, and 23-27 remain pending and are examined in this office action. 

Response to Arguments
35 USC § 103:
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-4, 7, 10, 14-16, 20, and 23-27 (pgs. 8-19 of remarks filed 10/07/2021) have been fully considered and they are persuasive. Applicant’s amendments have overcome the prior art of record and the examiner is not aware of any combination of prior art that would have rendered obvious 1-4, 7, 10, 14-16, 20, and 23-27 as claimed. 

Allowable Subject Matter
Claims 1-4, 7, 10, 14-16, 20, and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to 35 USC § 102 and § 103, independent claims 1, 15, and 20 are novel and non-obvious over the prior art identified by the examiner for the following reasons: 
Regarding independent claims 1 and 15: EP 2835078 A1 to Ryan et al. (Ryan) teaches a locker for a delivery/collection system/method (Ryan: ¶ 0012-0014) including a processor 
US 20150235173 A1 to Hall et al. (Hall) teaches that the locker receives, via a scanner of the locker, an access code for placing the package into the locker indicating that the package will 
US 20030040980 A1 to Nakajima et al. (Nakajima) teaches a locker server/processor receiving an input customer access code (that was provided by a retailer to the customer) to access the locker (Nakajima: ¶ 0072-0075, ¶ 0092) and that the retailer is the party that sent the package (Nakajima: ¶ 0045-0050, ¶ 0021, ¶ 0035-0038); and that the locker server/processor sends the retailer that sent the package a notification that the customer has received the items delivered to the locker, i.e. that the items have been removed from the locker (Nakajima: Fig. 10 s301-s310 and ¶ 0073-0080). Nakajima further teaches sending a notification to a retailer that the product was retrieved from the delivery box (Nakajima: Fig. 10 s301-s310 and ¶ 0073-0080 as cited above) in response to a customer entering an access code provided by the retailer to access the delivery box (Nakajima: ¶ 0072-0075 and ¶ 0092 as cited above). Nakajima, in these cited portions, further teaches invalidating an access code that was used by the customer to receive the parcel and providing a receipt completion notice that is provided to the locker management server and 
US 20020072983 A1 to Teller teaches that a confirmation that a customer has received a package may include sending a code used by the customer to receive the package (the code being provided to the customer by the retailer), back to a retailer in order to confirm that the package was received by the customer (Teller: ¶ 0034-0038).
However, while Hall appears to suggest delivery to an enclosure which is exclusively for the customer’s property (i.e. the customer’s garage) and is accessed by a delivery agent (Hall: ¶ 0040), none of the Ryan, Hall, Nakajima, or Teller would have rendered obvious the limitations for a delivery box system/method (as currently recited in the claims), considered as a whole, for receiving a notification of a pending delivery of a package, when the delivery box is deployed on a property of a customer for exclusive use in the delivery of packages to the customer and is accessible to delivery service personnel, obtaining, from a retailer that sent the package, a customer access code to be used to access the delivery box, receiving an input of the customer access code provided from the retailer to access the delivery box, and sending to a retailer that sent the package, a notification that the package has been removed from the delivery box, wherein the notification that the package has been removed from the delivery box comprises the customer access code provided by the retailer to the customer to be used to access the delivery box and the image of the act of removing the package from the delivery box, at least because the locker systems described by Nakajima to teach the management of the access codes provided by the retailer are public locker systems with a plurality of lockers available for a plurality of customers (i.e. open to a general also being a delivery box that is deployed on a property of a customer for exclusive use for the delivery of packages to the customer and is accessible to delivery services personnel as claimed. Instead, the locker systems described would only teach the use of retailer provided/managed access codes in the context of  locker banks that are placed in a common area of a property that are accessible by all of the other local residents/public users of the systems. Furthermore, even to the extent that any of the delivery box/locker systems could be placed on the property of the customer, it would not have been obvious to one of ordinary skill in the art to have combined the references above such that a retailer controls the creation and access to the delivery box for the customer/delivery personnel for a delivery box that is located on the premises of the customer and used for exclusive use of delivering packages to the customer by delivery services personnel (instead, one of ordinary skill in the art would have expected that the customer manages all of the functions regarding access codes for a delivery box located on their property). 
The other previously cited references by the examiner, including US 20150186840 A1 to Torres, US 20160374494 A1 to Geng, US 20160027261 A1 to Motoyama, and US 20060266081 A1 to Murchison do not cure the deficiencies above. Additional references not previously cited by the examiner include: NPL Reference “U” (current PTO-892) which teaches a network-enabled 
Accordingly, no combination of the prior art would result in a prima facie case of obviousness regarding independent claims 1 and 15, and they are allowable over the prior art. Dependent claims 2-4, 7, 10, 14, 16, and 23-27 are also allowable over the prior art as they depend from claims 1 and 15. 
Regarding independent claim 20 in particular: US 20030040980 A1 to Nakajima teaches a method for monitoring a delivery of a package (Nakajima: ¶ 0006) including receiving by a locker management server that provides management of lockers using communication networks (Nakajima: Fig. 1 and ¶ 0039; also see ¶ 0042, ¶ 0096), a first notification of the delivery of the package for a customer from a retailer to a delivery service (Nakajima: Fig. 2 step s111-112 and ¶ 0059-0061) and to the locker (Nakajima: Fig. 2 step s115-s116 and ¶ 0062); receiving, by the processor of the application server of the communication network service provider, a fourth notification that the package has been removed from the delivery box using a customer access code provided by the retailer to the customer to be used to access the delivery box (Nakajima: Fig. 10 step s301-s311 and ¶ 0073-0080 showing locker management server receives the delivery completion notice when the package has been retrieved by the customer from the delivery box using the provided access code, which as per ¶ 0092 may be provided by the commerce server, i.e. the retailer); and sending, by the processor of the application server of the communication network 
Nakajima also discusses the locker being deployed at a location that is accessible to a general public (Nakajima: ¶ 0041) and suggests customers may have parcel receipt lockers installed in the common areas of their apartment buildings (Nakajima: ¶ 0003); a confirmation of delivery sent to an application server in response to the package being placed into the delivery box (Nakajima: Fig. 8 steps s201-209 and ¶ 0064-0069); and invalidating an access code that was used by the customer to receive the parcel and providing a receipt completion notice that is provided to the locker management server and commerce server, i.e. the retailer (which as per Nakajima in ¶ 0040 may be a single server) wherein the receipt completion notice is used to update a DB (DB 47) indicating the code is not invalid (Nakajima: Fig. 10 s301-s310 and ¶ 0073-0080; Fig. 9 showing a retrieved item marked with invalid receipt password).
US 20050068178 A1 to Lee et al. (Lee) teaches a delivery agent accesses a system controller website, i.e. application server and completes the lease transaction which includes the location and time of the delivery, i.e. schedule the delivery with the system controller (Lee ¶ 0103-0104) and teaches that the system controller then sends the lease information, which includes the delivery location and time, to the locker module carrying the leased locker unit (Lee: ¶ 0104).
US 20150186840 A1 to Torres et al. (Torres)
EP 2835078 A1 to Ryan et al. (Ryan) teaches sending a confirmation/proof of delivery to an external source, i.e. service provider (Ryan: ¶ 0041), wherein the confirmation/proof of delivery may include “Proof of delivery including one or more images taken by an internal camera and/or by scanning a barcode within the locker…” (Ryan: ¶ 0063) and wherein the proof of delivery with the image is transmitted with the confirmation (Ryan: ¶ 0086 see example 11). Ryan also teaches that a proof of collection, i.e. a notification that the package has been removed from a delivery box, may include an image or series of images/video stream of the act of collecting the package from a delivery box (Ryan: ¶ 0040-0041; also see ¶ 0012-0020 for overall context showing secure delivery box for delivery/collection of goods with camera/recording means that can be used to facilitate proof of collection).
US 20020072983 A1 to Teller teaches that a confirmation that a customer has received a package may include sending a code used by the customer to receive the package (the code being provided to the customer by the retailer), back to a retailer in order to confirm that the package was received by the customer (Teller: ¶ 0034-0038).
However, similar to the discussion regarding claims 1 and 15 above, while US 20150235173 A1 to Hall appears to suggest delivery to an enclosure which is exclusively for the customer’s property (i.e. the customer’s garage) and is accessed by a delivery agent (Hall: ¶ 0040), no combination of Nakajima, Lee, Torres, Ryan, Teller (and Hall) would have rendered obvious the limitations, considered as a whole, for sending, by the processor of the application server of the communication network service provider, in response to the receiving the second notification, a third notification comprising the delivery schedule to a delivery box associated with the customer, wherein the delivery box is deployed on a property of the customer for exclusive use in the delivery of packages to the customer and is accessible to delivery services personnel; receiving, also being a delivery box that is deployed on a property of a customer for exclusive use for the delivery of packages to the customer and is accessible to delivery services personnel as claimed. Instead, the locker systems described would only teach the use of retailer provided/managed access codes in the context of  locker banks that are placed in a common area of a property that are accessible by all of the other local residents/public users of the systems. Furthermore, even to the extent that any of the delivery box/locker systems could be  retailer controls the creation and access to the delivery box for the customer/delivery personnel for a delivery box that is located on the premises of the customer and used for exclusive use of delivering packages to the customer by delivery services personnel (instead, one of ordinary skill in the art would have expected that the customer manages all of the functions regarding access codes for a delivery box located on their property). 
Similar to above, the additional references including NPL Reference “U” (current PTO-892) which teaches a network-enabled secure unsupervised parcel storage that only permits access to the owner of the box (i.e. the recipient) once a package has been delivered and automatically notifies both the receiver and the sender of the parcel when a package has been successfully received by the delivery box. However, the NPL Reference does not cure the deficiencies of Nakajima, Lee, Torres, Ryan, and Teller above, and no combination of the prior art would result in a prima facie case of obviousness regarding independent claim 20, which is allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hunter Molnar/
Examiner, Art Unit 3628

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628